INVESTMENT COMPANY BOND Hartford Fire Insurance Company Bond No. 00 FI 0270842-12 One Hartford Plaza Hartford, CT 06155 (Herein called UNDERWRITER) DECLARATIONS Item 1. Name of Insured (herein called INSURED(S)): Capstone Asset Management Company Principal Address: 3700 West Sam Houston Parkway South, Suite 250 Houston, TX 77042 Item 2. Bond Period: from 12:01 a.m. on 7/31/2012 to 12:01 a.m. on 7/31/2013 Standard Time. (MONTH, DAY, YEAR) (MONTH, DAY, YEAR) Item 3. Limit of Liability:$3,500,000 Provided however, that if specific limits, are shown below as applicable to any specified COVERAGE, such specific limits shall apply to the coverage provided by such COVERAGES and are in lieu of, and not in addition to, the above bond Limit of Liability.If “Not Covered” is inserted below beside any specified COVERAGE, the coverage provided by such COVERAGE is deleted from this bond. COVERAGES Limit of Liability Deductible I. Employee II. Premises III. Transit IV. Forgery or Alteration V. Securities VI. Counterfeit Currency VII. Computer Systems Fraudulent Entry VIII. Voice Initiated Transaction IX. Telefacsimile Transfer Fraud X. Uncollectible Items of Deposit $ 25,000 XI. Audit Expense $ 25,000 $0 XII. Stop Payment $ 25,000 XIII. Unauthorized Signatures $ 25,000 No Deductible shall apply to any loss under COVERAGE I. sustained by any “Investment Company”. Item 4. The Coverages provided by this Bond are also subject to the terms of the following riders issued herewith: F-6000-0, F-6002-0, F-6018, F-6019-0, F5267-0, RN00U001, CS00M01500, HG 00 H Item 5. The INSURED by the acceptance of this bond gives notice to the UNDERWRITER terminating or canceling prior bond(s) or policy(ies) No.(s)00 FI 0234996-11 such termination or cancellation to be effective as of the time this bond becomes effective. This bond will not be valid unless countersigned by our duly authorized representative. Countersigned by Signed, this 1st day of October, 2012 Sean Kennedy,Authorized Representative Form F-6000-0
